HALO TECHNOLOGY HOLDINGS
SERIES C PREFERRED STOCKHOLDERS’
CONSENT AGREEMENT

Whereas, Halo Technology Holdings, Inc. (“Halo” or the “Company”) has entered
into that certain Agreement and Plan of Merger (the “Infonow Merger Agreement”)
with WTH Merger Sub, Inc. (“WTH”), a wholly-owned subsidiary of the Company, and
InfoNow Corporation (“InfoNow”) pursuant to which WTH will be merged with and
into InfoNow, with Infonow surviving the merger as a wholly-owned subsidiary of
the Company (the “Infonow Acquisition”) and shall survive as a wholly-owned
subsidiary of the Company;

Whereas, the Company has entered into that certain Agreement and Plan of Merger
(the “Unify Merger Agreement”) by and between UCA Merger Sub, Inc. (“UCA”), a
wholly-owned subsidiary of the Company, and Unify Corporation (“Unify”) pursuant
to which UCA will be merged with and into Unify, with Unify surviving the merger
as a wholly-owned subsidiary of the Company (the “Unify Acquisition”); and

Whereas, certain financings are contemplated in order to consummate the Infonow
and Unify Acquisitions;

Whereas, in order to facilitate the completion of the Infonow and Unify
Acquisitions and the related transactions (collectively, the “Transactions”),
all of the outstanding Series C Preferred Stock in the Company, par value
$.00001, (the “Series C Stock”) is to be converted into shares of the Company’s
Common Stock, par value $.00001 per share (the “Common Stock”), and certain
outstanding warrants to acquire Common Stock issued to the holders of the
Series C Stock are to be exercised for shares of Common Stock;

Now, therefore, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
undersigned hereby consents and agrees as follows:

1. Conversion of Series C Stock. To the extent that the undersigned is a holder
of any shares of Series C Stock, the undersigned hereby represents, warrants,
consents and agrees as follows:

(a) The undersigned is the holder of shares of Series C Stock (the “C Shares”).
The undersigned, pursuant to the provisions set forth in Section 5 of the
Certificate of Designations regarding the Series C Stock (the “Certificate”),
hereby irrevocably elects to convert, as soon as practicable, the number of C
Shares held by the undersigned into such number of fully paid and non-assessable
shares of Common Stock of the Company determined under Section 5 of the
Certificate, with the Applicable Conversion Price (as defined in the
Certificate) being $1.00.

(b) In furtherance of the foregoing, the undersigned holder of C Stock consents
and agrees that the following amendment to the Certificate shall be filed, as
necessary:

“Upon the first practicable date all outstanding shares of Series C Preferred
Stock shall automatically be converted into shares of Common Stock in accordance
with the provisions of Section 5, with the Applicable Conversion Price being
$1.00.”

(c) Upon the conversion of the Series C Stock as contemplated above, the
undersigned consents to the termination of the Certificate.

2. Covenants Regarding Warrants. Regarding those Warrants (the “Warrants”)
issued to the undersigned pursuant to that certain Subscription Agreement, dated
as of January 31, 2005 (the “Subscription Agreement”) between the undersigned
and the Company, and held by the undersigned, the undersigned the undersigned
hereby consents and agrees Section 1(c)(iii) of the Warrant is amended to
provided that the Fair Market Value is $2.50. Further, the undersigned elects to
exercise such Warrants under the cashless exercise provision, Section 1(c) of
the Warrant, hereby surrenders the right to purchase 50% of the Warrant Shares
(as defined in the Warrant) and hereby requests the issuance of 50% of the
Warrant Shares. The certificate(s) for the shares issuable upon such net issue
election shall be issued in the name of the undersigned or as otherwise
indicated below.

3. Lost or Destroyed Original Certificates. In the event that the undersigned
has not attached the certificates representing the undersigned’s Series C Shares
and Warrants, or, alternatively, the Series C Convertible Note (the “Series C
Note”) issued under the Subscription Agreement between the undersigned and the
Company (and which by its terms automatically converted into C Shares and
Warrants), then the undersigned represents (i) that such original certificates
representing the C Shares and Warrants or the Series C Note (the “Original
Certificates”), have been lost or destroyed, and (ii) that neither the Original
Certificates nor the securities represented thereby, nor any interest therein,
in whole or in part, have been assigned, pledged, or otherwise transferred, and
that the undersigned remains the sole owner thereof. Further, the undersigned
agrees to deliver to the Company for cancellation said Original Certificates
should the same ever be recovered. The undersigned agrees to indemnify and hold
the Company harmless for misrepresentation and/or breach of this Section 3.

4. Common Stock Certificates. Please issue a certificate or certificates
representing said shares of Common Stock in the name of the undersigned or in
such other name as is specified below:

     

(Name)

     

(Address)

     

(Address)

5. Investment Intent. The undersigned hereby represents and warrants that the
aforesaid shares of Common Stock to be received upon such conversion of C Stock
and exercise of the Warrants, are being acquired for the account of the
undersigned for investment and not with a view to, or for resale, in connection
with the distribution thereof, and that the undersigned has no present intention
of distributing or reselling such shares.

6. Consent and Waiver. The actions contemplated hereby are hereby authorized,
approved and declared advisable and in the best interests of the Company and its
stockholders, and the undersigned hereby consents to all of the foregoing. The
undersigned hereby waives any and all failures or notice or other rights
inconsistent with any of the foregoing.

7. Effect on Registration Statement. The undersigned acknowledges and agrees,
that pursuant to the Investors’ Agreement (the “Investors’ Agreement”) among the
Company, the undersigned and the other Investors (as defined therein), the
prospectus (the “Prospectus”) related to the Registration Statement on Form S-2
registering the Investor’s Conversion Shares for resale (which was declared
effective by the Securities and Exchange Commission (the “SEC”) on Friday,
July 22, 2005), the Company has suspended use of the Prospectus in connection
with an Allowed Delay (as defined in the Investors’ Agreement) and as required
by the applicable rules and regulations of the SEC due to previous acquisitions
by the Company. The undersigned acknowledges and agrees that the Prospectus may
be suspended further upon the completion of the Transactions, and potential
future transactions, that the suspension(s) will continue until the SEC approves
requisite amendments to the Prospectus, and that no penalties will be due as a
result of such suspension(s). For the avoidance of doubt, the undersigned also
acknowledges and agrees that no prior penalties were due under the Investors
Agreement or the Series C Notes, since the Registration Statement was declared
effective prior to the Effectiveness Deadline (as defined in the Investors’
Agreement).

The consent of the undersigned to the conversion of the Series C Stock, the
amendment to and exercise of the Warrants, and the waivers, consents and
agreements set forth herein, are irrevocable.

HOLDER

     

Name:

Title:

Date:      

